Citation Nr: 1645672	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher rating for status post lateral meniscectomy of the right knee, rated as 10 percent disabling, prior to January 15, 2014.  

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee with limitation of motion, prior to January 15, 2014.  

3.  Entitlement to a rating in excess of 30 percent for right total knee replacement, since March 1, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963.  

This matter is before the Board of Veterans Appeals (Board) from a November 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

In May 2014, the Board granted a 10 percent rating for service-connected left ear tympanic membrane perforation with recurrent otitis media, and denied a compensable rating for left ear hearing loss.  At that time, the Board also remanded the remaining issues for additional development.  

The Board notes that the Veteran requested a videoconference Board hearing in February 2015.  He was notified of his scheduled October 2016 hearing by letter in August 2016 but did not attend the hearing or subsequently request a new hearing.  Thus, his hearing request is deemed withdrawn.

While the case was in remand status, in a May 2015 rating decision, following receipt of medical evidence showing that the Veteran had a right total knee replacement in 2014, the RO granted a temporary 100 percent convalescence rating for the service-connected right knee disability, from January 15, 2014 to March 1, 2015, and thereafter a single 30 percent rating was assigned for the right knee disability.  As the maximum benefit has not been granted, the higher rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  For clarity, the issues have been characterized as reflected on the title page.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected right knee disability, as well as entitlement to a TDIU.  As reflected above, following right total knee arthroplasty, the RO assigned a temporary 100 percent convalescence rating from January 15, 2014 to March 1, 2015, and thereafter a single 30 percent rating was assigned for the right knee disability.  The entire appeal period is for consideration.  

Initially, the Board notes that VA treatment records reflecting findings involving the knees were associated with the file in December 2015, subsequent to the November 2015 supplemental statement of the case.  The Veteran has not waived initial RO consideration of the evidence.  

In addition, and although a January 2015 VA examination request was for an opinion as to whether the Veteran had a left knee disability secondary to the service-connected right knee disability, the report of examination reflects findings pertinent to the right knee disability.  Nevertheless, and although the examiner reported range of motion movements were painful on both active and passive testing, range of motion measurements were not provided for passive motion.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the January 2015 VA examination does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

As the issue of entitlement to higher ratings for the service-connected right knee disability and entitlement to a TDIU are intertwined, the TDIU claim must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA right knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an assessment of the nature of the Veteran's right knee disability, prior to, and since, right total knee arthroplasty.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the right knee disability.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to comment on the effect of the Veteran's service-connected disabilities, to include the right knee disability, as well as benign paroxysmal postural vertigo, tinnitus, and left ear tympanic membrane perforation with recurrent otitis media, as well as noncompensably disabling left ear hearing loss and a forehead scar, on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  To the extent applicable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.  

A rationale for all opinions expressed should be provided.  

2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

